Citation Nr: 0942747	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-25 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than December 
16, 2003, for the grant of service connection for 
fibromyalgia.

2.  What evaluation is warranted for fibromyalgia?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from September 1986 to 
September 1992. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for 
fibromyalgia in June 2004 and later denied an increased 
rating for fibromyalgia in February 2006.

In August 2003, the Board remanded various service connection 
issues along with an issue of an increased rating for 
headaches and dizziness.  In January 2006, the Veteran 
withdrew his appeal of those issues.

In February 2009, the Veteran withdrew his request for a 
Board hearing.


FINDINGS OF FACT

1.  On August 27, 1996, the Veteran filed a claim for service 
connection for joint pains as an undiagnosed illness.

2.  The Veteran's joint pains have been diagnosed as 
fibromyalgia.

3.  His August 27, 1996, claim for joint pains was his claim 
for service connection for fibromyalgia.

4.  Fibromyalgia was first diagnosed on June 13, 2001.

5.  Since December 16, 2003, the Veteran has been assigned 
the maximum schedular rating for fibromyalgia.

6.  The evidence in this case does not show such an 
exceptional disability picture that the assigned schedular 
evaluation for fibromyalgia is inadequate.


CONCLUSION OF LAW

1.  The criteria for an effective date of June 13, 2001, for 
an award of service connection for fibromyalgia have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2009).

2.  The criteria for an increased disability rating for 
fibromyalgia since December 16, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102. 3.159, 3.321, 4.71a, Diagnostic Code 5025 (2009).

3.  The criteria for referral of fibromyalgia for 
consideration on an extra-schedular basis are not met.  38 
C.F.R. § 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an effective date earlier than December 
16, 2003, for the grant of service connection for 
fibromyalgia.

Veterans Claims Assistance Act

The Board begins by noting that as service connection for 
fibromyalgia has been granted, and an initial rating and an 
effective date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  He was afforded 
the opportunity to present pertinent evidence and testimony.  
A February 2008 VA treatment record reveals that the Veteran 
was recently denied entitlement to Social Security benefits.  
There is, however, no indication that the Social Security 
records, which presumably contain recent treatment records, 
are relevant to this claim.  As explained below, the question 
presented is when did the Veteran first have symptoms of the 
fibromyalgia.  That is a question which pertains to medical 
evidence which would predate any medical evidence relevant to 
a recent Social Security benefits claim.  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  
38 C.F.R. § 3.159(c).  It must be recalled that the "the 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim.  In connection with the 
search for documents, this duty is limited to specifically 
identified documents that, by their description, would be 
facially relevant and material to the claim."  Gobber v. 
Derwinski, 2 Vet.App. 470, 472 (1992).

Analysis

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The implementing VA regulation 
provides that the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(a).  The effective date for an award of 
service connection for a disability shall be the day 
following separation from active service or date entitlement 
arose if the claim was received within one year after 
separation from service; otherwise, the effective date shall 
be date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Where compensation benefits are awarded pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114(a) (2009).  If a claimant requests review of his claim 
within one year from the effective date of the liberalizing 
regulation, benefits may be authorized from the effective 
date of the liberalizing provisions.  38 C.F.R. 
§ 3.114(a)(1).  However, if the claimant requests review of 
his claim more than one year from the effective date of the 
liberalizing regulation, benefits may be authorized only for 
a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3) (2009).

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code 
effective November 2, 1994.  This statute authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317 (1995).

On December 27, 2001, the President signed the "Veterans 
Education and Benefits Expansion Act of 2001" (VEBEA).  
Section 202 of the bill expands compensation availability for 
Persian Gulf veterans to include "medically unexplained 
chronic multisymptom illness," such as fibromyalgia, as well 
as any diagnosed illness that the Secretary determines by 
regulation to be service connected.  The changes are 
effective as of March 1, 2002.  See 38 U.S.C.A. § 1117, as 
added by § 202 of the VEBEA, Pub. L. No. 107-103, 115 Stat. 
976 (December 27, 2001).  38 C.F.R. § 3.317 (2009).

In this case, the Veteran initially filed a claim of 
entitlement to service connection for joint pains as an 
undiagnosed illness on August 27, 1996.  He perfected an 
appeal of that claim.  In August 2003, the Board remanded the 
issue of entitlement to service connection for joint pains.  
In a statement received on December 16, 2003, the Veteran 
asserted that based on a diagnosis of fibromyalgia, his claim 
of service connection for joint pains is actually a claim of 
service connection for fibromyalgia.  

In June 2004, entitlement to service connection for 
fibromyalgia was granted.

In January 2006, the Veteran withdrew his appeal of the issue 
of service connection for joint pains.  A December 2003 
statement from a VA doctor shows that the Veteran's "pain is 
likely due to muscles and ligaments, consistent with 
fibromyalgia."  "[F]ibro is a prefix 'denoting relationship 
to fibers'" and "myalgia is 'muscular pain.'"  Hoag v. Brown, 
4 Vet. App. 209, 211 (1993).  The United States Court of 
Appeals for Veterans Claims (the Court) has issued a decision 
holding that VA should consider alternative psychiatric 
disorders within the scope of an initial claim for service 
connection for a specific psychiatric disorder.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to Clemons, the 
Board finds that the Veteran's claim for the disability now 
diagnosed as fibromyalgia was filed on August 27, 1996.

Under the liberalizing Persian Gulf regulations, the 
effective date of the grant of service connection for 
fibromyalgia would be March 1, 2002 (the effective date of 
the regulation).  However, since the Veteran filed his claim 
prior to March 1, 2002, the issue is whether entitlement 
arose prior to March 1, 2002.  A July 6, 2001, VA treatment 
record reflects that medical professionals opined that the 
Veteran's fibromyalgia is an undiagnosed illness.  Therefore, 
entitlement to service connection for fibromyalgia arose 
prior to March 1, 2002.
 
A review of the clinical evidence dated since August 1996, to 
include VA outpatient and hospitalization treatment records, 
to include a May 2001 VA examination report, shows that 
fibromyalgia was not diagnosed until June 13, 2001, when the 
Veteran was hospitalized for a Persian Gulf undiagnosed 
illness assessment.  The report of the May 2001 VA 
fibromyalgia examination reflects an assessment of "no 
evidence of fibromyalgia at this time."  Report of May 2001 
VA examination, page 6.  Therefore, the preponderance of the 
evidence shows that entitlement to service connection for 
fibromyalgia arose on June 13, 2001.  As such, the effective 
date for the grant of service connection for fibromyalgia is 
June 13, 2001.  

The benefit sought on appeal is allowed to the extent 
indicated.



2.  What evaluation is warranted for fibromyalgia?

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA notified 
the Veteran in April 2005 June 2008 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  He was provided notice of the 
specific rating criteria for fibromyalgia in July 2006, and 
how effective dates are determined in January and March 2009 
correspondence.  The claim was readjudicated in a September 
2008 supplemental statement of the case.  Thus, any timing 
error as to notice of the specific rating criteria was cured 
and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

The Board notes that the June 2008 correspondence was sent to 
the Veteran's previous address.  Even if the Veteran did not 
receive the June 2008 correspondence, any such lack of notice 
is not prejudicial because he is receiving the maximum 
schedular rating for fibromyalgia.  Although the RO did not 
readjudicate the claim after providing notice as to how 
effective dates are determined in January and March 2009, the 
failure to readjudicate is not prejudicial because the 
preponderance of evidence is against the claim.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate. See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  As to missing Social Security Administration 
records, there is no indication that these records are 
relevant to this claim because the Veteran was denied Social 
Security disability benefits.  These records, therefore, 
would not show that the Veteran has a marked interference 
with employment due to fibromyalgia.  Moreover, the Board is 
only adjudicating the question what evaluation is warranted 
for fibromyalgia since December 30, 2003.  The Board offers 
no opinion as to the rating warranted for fibromyalgia from 
June 13, 2001 to December 15, 2003, as that question has yet 
to be addressed by the RO.  Hence, there is no error or issue 
that precludes the Board from addressing the merits of this 
appeal. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia 
(fibrositis, primary fibromyalgia syndrome) - with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms - that is constant, or 
nearly so, and refractory to therapy, warrants a 40 percent 
rating, the highest available under this code.

Since December 16, 2003, the Veteran has been assigned the 
maximum schedular rating for fibromyalgia.

The Board has considered the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Because the maximum schedular 
disability evaluation of 40 percent had been granted for 
fibromyalgia, DeLuca considerations are inapplicable to this 
issue.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if 
a claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. § 
4.40 and 4.45 are applicable).

The symptoms presented by the Veteran's fibromyalgia are 
fully contemplated by the rating schedule.  There is no 
evidence his disability picture is exceptional when compared 
to other veterans with the same or similar disability.  There 
is no evidence that the Veteran's fibromyalgia at any time 
during the appellate term necessitated frequent 
hospitalization, or has had a marked interference with 
employment.  The Board notes that the Veteran is receiving a 
total disability rating based on individual unemployability 
and that he has submitted payroll information showing his 
taking sick leave.  The payroll information and medical 
evidence showing that the Veteran is unemployable to service-
connected disabilities, including fibromyalgia, does not, in 
and of themselves, show that the employment interference due 
to fibromyalgia alone has caused impairment with employment 
over and above that contemplated in the assigned 40 percent 
schedular rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) 
(A high rating is recognition that the impairment makes it 
difficult to obtain or keep employment.)  Thus, the Board 
finds no evidence to indicate referral for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

As such, entitlement to a higher rating is denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the Veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim for an increased rating for 
fibromyalgia.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date of June 13, 2001, for the 
award of service connection for fibromyalgia is granted.

Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia since December 30, 2003, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


